Title: From Mercy Otis Warren to Abigail Smith Adams, 26 January 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



My dear Madam
Plymouth Ms Janry 26th 1813.—

A token of Love & Friendship.—What can be more acceptable to a mind of Sensibility?—
Your every friendly Letter under date Decr 30th came safely to hand with its inclosure, within a few days after date, and would have been earlier acknowledged, but for intervening circumstances needless to relate.—
I shall with pleasure wear the ring, as a valuable expression of your regard;—nor, will it be the less valued for combining with yours, a lock of hair from the venerable and patriotic head of the late President of the United States.—This, being at his own request, enhances it worth in my estimation.—It is an assurance that he can never forget former amities.—For this I thank him.
While I view this testimonial of their regard, I shall be daily reminded from whose heads the locks were shorn—friends who have been entwined to my heart by years of endearment, which, if in any degree interrupted by incalculable circumstances, the age of us all now reminds us, we have more to think of, than the partial interruptions of sublunary friendships.—
My name has ever been engravers on the heart of Mrs. Adams, and when she informs me, she has placed the initials of my name on the faded lock I sent her, and means to wear it on her bosom as an external mark of her regard, it cannot but be pleasing to a mind who considers true friendship, as one of the best cordials of human life, and wishes a re-union of those hereafter, which have been formed, continued, and still exist in sincerity and truth.—May ours be prepared and sublimated for an existence in endless peace!—
I shall bear in my recollection, the very agreeable promise you made in the close of your last, that if the “Spring should find you well and your friend also,” you would again visit Plymouth, and as in former days, hold sweet converse together.—A visit from two such aged friends would be gratifying indeed.—
Mr Adams with yourself will accept the respect & regard / of Your Friend,

M WarrenI have ever felt so great an interest in the happiness of your Children, that I am unwilling to close this without naming them. You will therefore in your next which, I hope will be very soon, let me hear both from my beloved Mrs. Smith and from your Son in the distracted Russian World.—
